543 A.2d 346 (1988)
Monroe W. SCOTT, Jr., Appellant,
v.
UNITED STATES, Appellee.
Nos. 85-206, 86-423 and F6849-84.
District of Columbia Court of Appeals.
June 20, 1988.
James Klein, Public Defender Service, Washington, D.C., for appellant.
Michael W. Farrell, Asst. U.S. Atty., for U.S.
Before PRYOR, Chief Judge, and MACK, NEWMAN, FERREN, [**]BELSON, TERRY, * ROGERS, * STEADMAN, and [***]SCHWELB, Associate Judges.


*347 ORDER
PER CURIAM.
On consideration of appellant's petition for rehearing and rehearing en banc, and the opposition thereto, it is
ORDERED by the merits division that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that appellant's petition for rehearing en banc is granted and that the opinion and judgment of December 4, 1987, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the business of the court permits. Counsel are hereby directed to provide ten the briefs heretofore filed to the or before June 30, 1988.
NOTES
[**]  Associate Judge BELSON has recused himself from these cases.
[***]  Associate Judge SCHWELB did not participate in these cases.